         Case 1:05-cr-00621-RJS Document 790 Filed 10/03/18 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       October 3, 2018
Honorable Richard J. Sullivan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:     United States v. Vilar and Tanaka
                   Case No. 05-CR-621 (RJS)

                   SEC v. Amerindo Investment Advisors Inc., et al.
                   Case No. 05-CV-5231 (RJS)

Dear Judge Sullivan:

                  The Government respectfully requests that a deadline of October 12, 2018 be set
for it to file a reply brief in further support of its motion for a preliminary order of forfeiture for
substitute assets (the “Motion”), and in response to the opposition briefs filed by defendants
Alberto Vilar and Gary Tanaka and the Mayer and Marcus claimants (05-CR-621 D.E. 788, 789;
05-CV-5231 D.E. 708, respectively) 1 . In light of the assertions by the Mayer and Marcus
claimants that granting the Motion would interfere with the operation of the Receivership in the
SEC action, the Government also intends to request that the SEC and the Receiver submit any
response they believe is appropriate regarding their position on the status of the Receivership and
the impact of the Motion, and would ask that the same deadline apply to any such filings.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                           by: /s/
                                               Joshua Naftalis
                                               Assistant United States Attorney
                                               (212) 637-2310

1
 Mr. Tanaka provided his opposition via email to the Court and the parties on September 28, 2018,
but it does appear that his submission has yet been filed on ECF and accordingly there is no entry
on the Court’s docket.
